
	
		II
		109th CONGRESS
		2d Session
		S. 3734
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2006
			Mr. Hatch (for himself
			 and Mr. Sessions) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 28, United States Code, to allow a judge
		  to whom a case is transferred to retain jurisdiction over certain multidistrict
		  litigation cases for trial, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Multidistrict Litigation
			 Restoration Act of 2005.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)under section
			 1407 of title 28, United States Code (enacted April 29, 1968), the Judicial
			 Panel on Multidistrict Litigation (in this section referred to as the
			 Judicial Panel), a group of 7 Federal judges selected by the
			 Chief Justice of the United States, assists in the centralization of civil
			 actions which share common questions of fact filed in more than 1 Federal
			 judicial district nationwide;
				(2)civil actions
			 described under paragraph (1)—
					(A)often arise from
			 mass single-action torts that cause death and destruction in which the
			 plaintiffs are from many different States; and
					(B)often involve
			 issues of critical importance to the Nation, including information technology,
			 intellectual property, antitrust, contracts, and products liability
			 cases;
					(3)the Judicial
			 Panel—
					(A)identifies the 1
			 United States district court (referred to in this section as the
			 transferee court) best equipped at adjudicating pretrial
			 matters; and
					(B)after pretrial,
			 remands individual civil actions back to the district where the civil action
			 was originally filed unless that action has been previously terminated;
					(4)(A)for
			 approximately 3 decades, the transferee court often invoked a general venue
			 statute that authorizes a district court to transfer a civil action in the
			 interest of justice and for the convenience of the parties and
			 witnesses;
					(B)in effect, the transferee court simply
			 transferred all of the civil actions for trial to itself; and
					(C)this process worked well because the
			 transferee court was well-versed in the facts and law of the centralized
			 litigation and the court could assist all parties to settle when
			 appropriate;
					(5)in 1998, the
			 United States Supreme Court held that the plain language of section 1407 of
			 title 28, United States Code, requires the Judicial Panel to remand all civil
			 actions for trial back to the respective districts from which such actions were
			 originally referred;
				(6)the absence of
			 authority to transfer a centralized civil action for trial hampers the Judicial
			 Panel and transferee judges in their ability to achieve the important goals of
			 section 1407 of that title promoting the just and efficient conduct of
			 multidistrict litigation;
				(7)the Judicial
			 Panel has inherent rulemaking authority to promulgate procedural rules
			 pertaining to multidistrict litigation which the Judicial Panel has already
			 exercised to ensure that when a centralization occurs all civil actions of a
			 similar nature then filed and all later civil actions that may be filed are
			 sent to 1 district court;
				(8)Congress has
			 statutorily conferred the Judicial Panel with rulemaking authority for the
			 conduct of its business not inconsistent with the United States Constitution,
			 Acts of Congress, and the Federal Rules of Civil Procedure; and
				(9)in civil actions
			 in which punitive damages are to be imposed, individual courts, including
			 transferee courts, must ensure that the measure of punishment is both
			 reasonable and proportionate to the amount of harm to plaintiffs and to the
			 amount of compensatory damages received.
				(b)PurposeThe
			 purpose of this Act is to improve the litigation system in the Nation to allow
			 a Federal judge to whom a civil action is transferred under section 1407 of
			 title 28, United States Code, to retain jurisdiction over certain civil actions
			 for trial to determine liability and compensatory and punitive damages, if
			 appropriate, in compliance with due process requirements.
			3.Multidistrict
			 litigationSection 1407 of
			 title 28, United States Code, is amended—
			(1)in the third
			 sentence of subsection (a), by inserting or ordered transferred to the
			 transferee or other district under subsection (i) after
			 terminated; and
			(2)by adding at the
			 end the following:
				
					(i)(1)Subject to
				paragraph (2) and except as provided in subsection (j), any action transferred
				under this section by the panel may be transferred for trial purposes, by the
				judge or judges of the transferee district to whom the action was assigned, to
				the transferee or other district in the interest of justice and for the
				convenience of the parties and witnesses.
						(2)Any action transferred for trial
				purposes under paragraph (1) shall be remanded by the panel for the
				determination of compensatory damages to the district court from which it was
				transferred, unless the court to which the action has been transferred for
				trial purposes also finds, for the convenience of the parties and witnesses and
				in the interests of justice, that the action should be retained for the
				determination of compensatory
				damages.
						.
			4.Technical
			 amendment to multiparty, multiform trial jurisdiction act of 2002Section 1407 of title 28, United States
			 Code, as amended by section 3 of this Act, is further amended by adding at the
			 end the following:
			
				(j)(1)In actions
				transferred under this section when jurisdiction is or could have been based,
				in whole or in part, on section 1369 of this title, the transferee district
				court may, notwithstanding any other provision of this section, retain actions
				so transferred for the determination of liability and punitive damages. An
				action retained for the determination of liability shall be remanded to the
				district court from which the action was transferred, or to the State court
				from which the action was removed, for the determination of damages, other than
				punitive damages, unless the court finds, for the convenience of parties and
				witnesses and in the interest of justice, that the action should be retained
				for the determination of damages.
					(2)Any remand under paragraph (1) shall
				not be effective until 60 days after the transferee court has issued an order
				determining liability and has certified its intention to remand some or all of
				the transferred actions for the determination of damages. An appeal with
				respect to the liability determination and the choice of law determination of
				the transferee court may be taken during that 60-day period to the court of
				appeals with appellate jurisdiction over the transferee court. In the event a
				party files such an appeal, the remand shall not be effective until the appeal
				has been finally disposed of. Once the remand has become effective, the
				liability determination and the choice of law determination shall not be
				subject to further review by appeal or otherwise.
					(3)An appeal with respect to
				determination of punitive damages by the transferee court may be taken, during
				the 60-day period beginning on the date the order making the determination is
				issued, to the court of appeals with jurisdiction over the transferee
				court.
					(4)Any decision under this subsection
				concerning remand for the determination of damages, other than punitive
				damages, shall not be reviewable by appeal or otherwise.
					(5)Nothing in this subsection shall
				restrict the authority of the transferee court to transfer or dismiss an action
				on the ground of inconvenient
				forum.
					.
		5.Effective
			 date
			(a)Multidistrict
			 litigationThe amendments made by section 3 shall apply to any
			 civil action pending on or brought on or after the date of the enactment of
			 this Act.
			(b)Technical
			 amendmentThe amendment made by section 4 shall be effective as
			 if enacted in section 11020(b) of the Multiparty, Multiforum Trial Jurisdiction
			 Act of 2002 (Public Law 107–273; 116 Stat. 1826 et seq.).
			
